             Case 2:20-cv-01582-WSS Document 11 Filed 12/01/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

        MADISON M. LARA, et al.              :
                                             :
                       Plaintiffs            :
                                             :
        v.                                   :       Civil Action No. 2:20-cv-01582
                                             :
        COL. ROBERT EVANCHICK,               :
        Commissioner of Pennsylvania         :
        State Police                         :
                                             :
                       Defendant             :

                 PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION


        Pursuant to Fed. R. Civ. P. 7 and 65, Plaintiffs Madison M. Lara, Sophia Knepley, Logan

D. Miller, Second Amendment Foundation, and Firearms Policy Coalition, Inc., hereby move for

a preliminary injunction.

        The undersigned contacted Defendant’s counsel regarding Defendant’s position on this

Motion, but as of the time of filing, has not heard back as to Defendant’s position; however, it is

believed that Defendant opposes this motion.

Dated: December 1, 2020                          Respectfully submitted,

David H. Thompson*                               s/ Joshua Prince
Peter A. Patterson*                              Joshua Prince, Esq.
John D. Ohlendorf*                               Attorney Id. No. 306521
COOPER & KIRK, PLLC                              Civil Rights Defense Firm, P.C.
1523 New Hampshire Avenue, N.W.                  646 Lenape Road
Washington, D.C. 20036                           Bechtelsville, PA 19505
(202) 220-9600                                   Joshua@CivilRightsDefenseFirm.com
(202) 220-9601 (fax)                             (888) 202-9297 ext 81114
dthompson@cooperkirk.com                         (610) 400-8439 (fax)

Adam Kraut, Esq.
Firearms Policy Coalition
1215 K Street, 17th Floor
Sacramento, CA 95814
         Case 2:20-cv-01582-WSS Document 11 Filed 12/01/20 Page 2 of 2




(916) 476-2342
akraut@fpclaw.org

   * Pro hac vice applications forthcoming

                                   Attorneys for Plaintiffs
